Exhibit NEWS RELEASE OLYMPUS ANNOUNCES DIRECTOR’S RESIGNATION Olympus Pacific Minerals Inc. (TSX: OYM, OTCBB: OLYMF, and Frankfurt: OP6) (the "Company" or "Olympus") – Olympus Chairman and Chief Executive Officer, David Seton announces the resignation of Olympus director Mr. Kevin Flaherty. Kevin has decided to fulfill other business opportunities in the precious metals sector and wanted to avoid any conflicts of interest with Olympus, therefore he has voluntarily tendered his resignation as director effective 6:00 PM mountain standard time August 5, 2009. The board wishes to thank Mr. Flaherty for his valued contribution to Olympus since he was appointed a director in 2007 and wishes him well in his new corporate activities. Olympus Pacific Minerals Inc., as first mover in Vietnam, is positioned to become a leading gold producer and explorer in Southeast Asia. Olympus is committed to its vision of making major discoveries in the region and increasing shareholder wealth. David Seton Chairman & CEO For further information contact: Jim Hamilton, VP
